Citation Nr: 0816261	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  07-22 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.	Service connection for a left subclavian shoulder/arm 
disorder.  

2.	Service connection for cardiac arrest as secondary to a 
left subclavian shoulder/arm disorder.  

3.	Service connection for a hernia disorder as secondary to a 
left subclavian shoulder/arm disorder.  

4.	Service connection for paralyzed right hemi diaphragm 
disorder as secondary to a left subclavian shoulder/arm 
disorder.  

5.	Service connection for a vagus nerve disorder with left 
vocal cord palsy as secondary to a left subclavian 
shoulder/arm disorder.




REPRESENTATION

Veteran represented by:	North Dakota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1962 to October 
1964.           

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in February 
2007 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fargo, North Dakota.     

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board finds remand appropriate here for two reasons.

First, in his July 2007 substantive appeal, the veteran 
indicated that he wanted to testify before a local hearing 
officer prior to testifying before a Board member.  The 
record indicates that the veteran did not testify at a local 
hearing.  Nevertheless, the veteran indicated during his 
Board hearing that he still wants to attend a local hearing.  

Second, following the veteran's November 2007 Board hearing, 
the veteran submitted medical evidence that pertained to his 
claims.  In particular, the veteran submitted a July 2007 lay 
statement from a fellow service member, and a November 2007 
letter from a private nurse practitioner.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran 
with a local personal hearing.  

2.  The veteran should be scheduled for 
a VA examination with an appropriate 
specialist in order to determine the 
nature and severity of his claimed left 
subclavian shoulder/arm disorder.  The 
claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The veteran's 
complaints should be recorded in full.  
 
3.  The examiner should comment on the 
likelihood (not likely, as likely as 
not, likely) that any left subclavian 
shoulder/arm disorder is attributable 
to the veteran's service.  Any 
conclusion reached should be supported 
by a rationale.       

4.  If the examiner finds that the 
veteran has a left subclavian 
shoulder/arm disorder that is 
attributable to service, the veteran 
should be scheduled for additional VA 
examinations with appropriate 
specialists in order to determine the 
nature and severity of his claimed 
heart, hernia, diaphragm, and vagus 
nerve disorders.  The claims file must 
be made available to and reviewed by 
the examiners in conjunction with the 
examinations, and the examination 
reports should reflect that the reviews 
were made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The veteran's complaints 
should be recorded in full.  
 
5.  Each examiner should then comment 
on the likelihood (not likely, as 
likely as not, likely) that the 
respective heart, hernia, diaphragm, or 
vagus nerve disorder relates to the 
veteran's left subclavian shoulder/arm 
disorder.  Any conclusion reached 
should be supported by a rationale.       

6.  The RO should then readjudicate the 
issues on appeal.  If a determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



